Appeal from a *1065decision of the Unemployment Insurance Appeal Board, filed February 2-, 1972. Claimant retired from the Air Force by reason of physical disability. Thereafter he was employed as manager of Officers’ Open Mess at Niagara Falls International Airport on a salary basis. His employment was terminated, and he applied for benefits. The board has determined that his last employment was in Federal civilian service, and, as a result, his benefits are reduced from $75 per week to $22 per week since the same employer is paying his pension, i.e., the Federal Government (Labor Law, § 600). Claimant contends that the Officers’ Open Mess is a private club and is not an arm of the Federal Government but a self-supporting voluntary organization, thus entitling him to full benefits. We need not reach this issue since the board has made a finding that claimant “was permanently retired by reason of a physical disability” and therefore claimant is entitled to full benefits (Labor Law, § 600, subd. 6). Decision reversed, and matter remitted for further proceedings not inconsistent herewith, with costs. Herlihy, P. J., Staley, Jr., Sweeney, Simons and Kane, JJ., concur.